DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims Status
Claims 1-4, 6, and 8-20 are all the claims pending. Claims 1-4, 6, and 8-19 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention.  Claim 20 is amended. 
Response to Amendments/Arguments
Applicant's amendments and arguments filed 12/3/2020 have been carefully studied and fully considered. Applicant's arguments with regard to the rejection of present claim 20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leibfried et al. (US 2008/0196900; “Leibfried”) in view of Bahar et al. (US 5,381,511; “Bahar”) have been fully considered, but they are not found persuasive for at least the following reasons. 
Applicant contends that the device of Bahar does not include two cooling regions as instantly claimed (see remarks, page 7, second to the last paragraph). 
In response to applicant’s contention, Applicant's amendments have been fully considered. However, the examiner disagrees with applicant’s characteristic of Bahar. 
In the present case, Bahar is cited for its teaching of a device (Fig. 5, col. 2, lines 20-30, col 4, lines 12-30) for manufacturing a PEEK pipe (col. 2, lines 20-30), of which the device of Bahar includes at least two cooling regions (see annotated Fig. 5, for 

    PNG
    media_image1.png
    395
    537
    media_image1.png
    Greyscale
 
The rejections below are updated to address the present claims.  Any rejections and/or objections, made in the previous Office Action, and not repeated in the present Office Action, are hereby withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leibfried et al. (US 2008/0196900; “Leibfried”) in view of Bahar et al. (US 5,381,511; “Bahar”).
Regarding claim 20, Leibfried teaches a device for manufacturing a pipe comprising a polymeric material that includes phenyl moieties and ether moieties (para [0083] [0092] [0093] [0112], [0113], i.e., the PEEK pipe of Leibfried). It is noted 

    PNG
    media_image2.png
    103
    663
    media_image2.png
    Greyscale

of which, A, B, C and D independently represent 0 or 1, and E, E', G, Ar, m, r, s, w and z independently represent zero or a positive integer (para [0092] [0083]), which is the same homopolymer polymeric material as that of the instant application (see instant specification paragraph [0041]). Leibfried teaches using Victrex PEEK polymer (para [0201]), which is the same material as that of the instant application (see instant specification, para [0105], Victrex PEEK), and thus meeting the compositional limitations of the instantly claimed polymeric material. 
Leibfried teaches its pipe may have a length of at least 1 m (para [0040]), meeting the claimed limitations.
Leibfried also teaches that the thickness of the wall of its pipe is a result effective variable and many be selected in dependence upon the diameter of the pipe (para [0023]). Leibfried teaches the wall thickness of less than 1.5 cm (para [0023]), which range overlaps with the instantly claimed range of 0.6 mm to 6 mm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05
Leibfried is silent as to the crystallinity half-life (t0.5) at 15 °C above its glass transition temperature (Tg) of less than 1000 seconds of its polymeric material. 0.5) at 15 °C above its glass transition temperature (Tg) as instantly claimed, because polymeric material of Leibfried and the instantly claimed polymeric material are identical or substantially identical in composition, i.e., homopolymer having identical repeat unit of formula IV as discussed above. "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. See MPEP 2112. 01.
Leibfried is silent as to the residual stress
In view of the above, it is reasonable to expect that the pipe of Leibfried would possess a residual stress that is the same or similar as instantly claimed (i.e., a residual stress of less than 5 MPa), absent an objective showing to the contrary, because the PEEK pipe of Leibfried and the instantly claimed PEEK pipe are identical or substantially identical in composition, and the pipe of Leibfried is of the same length as instantly claimed, and further, the method for making the pipe of Leibfried is the same or similar as that of the instant application, and the conditions applied (i.e., slow cooling rate which result in constant crystallization of pipe, and therefore produce a pipe of low residual stress) are the same as that of the instant application, "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. See MPEP 2112. 01. Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. See MPEP 2112.
Leibfried does not teach the specific configuration of its device. 
Bahar teaches a device (Fig. 5, col. 2, lines 20-30, col 4, lines 12-30) for manufacturing a PEEK pipe (col. 2, lines 20-30) including an elongate opening (32) for receiving a hot extruded pipe (extruded 31), wherein said opening includes a vacuum applying region (col. 4, lines 18-20) arranged to apply a vacuum to a pipe within the opening, said device further including at least two cooling regions (see annotated Fig. 5, for the reference to two cooling regions, in cooling chamber 33) which are spaced apart along its extent, said cooling regions being arranged to cool a pipe within the opening (Fig. 5, col 4, lines 12-30). 

    PNG
    media_image1.png
    395
    537
    media_image1.png
    Greyscale
 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Leibfried in view the teachings of Bahar, to use the device taught by Bahar, for making a pipe using the polymeric material of Leibfried that includes phenyl moieties and ether moieties (para [0083] [0092] [0093] [0112], [0113], i.e., the Victrex PEEK polymer, para [0201], meeting the compositional limitations of the instantly claimed polymeric material), and there would have been a reasonable expectation of success because Bahar teaches its device is suitable for making extruded PEEK tube. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/YAN LAN/           Primary Examiner, Art Unit 1782